Reversed and Remanded and Majority and Dissenting Opinions filed May 22,
2007







Reversed and Remanded and
Majority and Dissenting Opinions filed May 22, 2007. 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00996-CV
____________
 
GEORGE MATHIS, JR., Appellant
 
V.
 
RESTORATION BUILDERS, INC., Appellee
 

 
On Appeal from the 215th District Court 
Harris
County, Texas
Trial Court Cause No. 2002-45378C
 

 
D I S S E
N T I N G   O P I N I O N
I do not
agree with the majority opinion that Restoration=s failure to cover the hole could be
a proximate cause of someone else covering it with a defective material. 
Therefore, I would not reverse the summary judgment on that basis.
_____________________ 
Richard
Edelman 
Justice
 
Judgment rendered and Majority and
Dissenting Opinions filed May 22, 2007.
Panel consists of Justices Fowler,
Edelman, and Frost. (Fowler, J.,
majority)